

ADDENDUM 2 TO COMMERCAIL MANUFACTURING AGREEMENT


This Addendum 2 to Commercial Manufacturing Agreement, (this “Addendum”) is
entered into and effective the 1st day of July, 2013 by and between Albemarle
Corporation, (hereinafter “Albemarle”); and SIGA Technologies, Inc. (hereinafter
“Customer”), to addend, amend and/or supplement that certain Commercial
Manufacturing Agreement between Albemarle and customer dated August 25, 2011, as
amended December 21, 2012 (collectively the “Commercial Manufacturing
Agreement”). All capitalized terms used herein and not defined shall have the
meaning set forth in the Commercial Manufacturing Agreement.


WHEREAS, Albemarle, pursuant to the commercial Manufacturing Agreement, has
manufactured, sold and delivered to Customer the Product (as defined in the
Commercial Manufacturing Agreement); and


WHEREAS, in order to reflect the revised stability study testing schedule,
conditions, and cost which shall apply to stability studies requested after the
date of this Addendum, the parties wish to amend Section 4.3 and Exhibit D to
the Commercial Manufacturing Agreement.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties, Albemarle and Customer wish to
addend, amend and/or supplement the Commercial Manufacturing Agreement as
follows:


1.
Section 4.3 Stability Study Fee of the Agreement is hereby amended in its
entirety to read:



4.3 Stability Study Fee. Albemarle shall charge a fee of [redacted] for each
five (5) year stability study described in Section 2.11 that is requested by the
Customer. Such fee will be invoiced by Albemarle quarterly in arrears during the
first year of such study.


2.
Exhibit D is hereby amended to read in its entirety as set forth on the
attachment to this Addendum, and as amended shall apply to any stability studies
requested after the date of this Addendum but shall not affect the conduct of
stability studies ongoing at the date of this Addendum.



This Addendum (including the attached Exhibit D) is considered a written
instrument prepared and executed in full accordance with the manner of amending
the Commercial Manufacturing Agreement, as recited in Section 12.10 thereof. All
other terms and conditions of the Commercial Manufacturing Agreement shall
remain the same and in full force and effect.




SIGA TECHNOLOGIES, INC.        ALBEMARLE CORPORATION




By:    ____________________________    By:    ____________________________
Daniel J. Luckshire            Name:
EVP & CFO
Title:





Date:    ____________________________    Date:    ____________________________
Amendment 1 to Exhibit D
to the COMMERCIAL MANUFACTURING AGREEMENT
dated August 25, 2011 between
SIGA Technologies, Inc. and Albemarle Corporation


Stability Study






[redacted]

